                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY T. RIVERA,
                                                                                      Case No. 19-cv-01304-PJH
                                   8                  Plaintiff,

                                   9            v.                                    JUDGMENT
                                  10     UNITED STATES DEPARTMENT OF
                                         ENERGY,
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having come before the court on the parties’ cross-motions for
                                  15   summary judgment, and the court having DENIED plaintiff’s petition for judicial review

                                  16   and motion for summary judgment and GRANTED defendant’s motion for summary

                                  17   judgment,
                                  18         it is Ordered and Adjudged

                                  19         that judgment is hereby entered in favor of defendant and against plaintiff.

                                  20         IT IS SO ORDERED.

                                  21   Dated: March 30, 2020

                                  22                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  23                                              United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
